Title: To George Washington from the Commissioners for the Exchange of Prisoners, 26 March 1780
From: Commissioners for the Exchange of Prisoners
To: Washington, George


            
              Morris Town March 26th 1780
            
            To His Excellency George Washington Esqr. General and Commander in Chief of the Forces of The United States of America.
            We The Commissioners appointed by Your Excellency “to treat, confer, determine and conclude upon a General Cartel for the exchange and accommodation of prisoners of war—including the troops of The Convention of Saratoga and all matters whatsoever which might be properly contained therein” beg leave to report.
            That persuant to Your Excellency’s instructions, we met Major General Philips The Honorable Lt Col. Gordon and Lt Col. Norton, commissioners on the part of His Excellency General Sir Henry Clinton, at Amboy, the 9th instant, and the day following had an interview with them on the subject for which we were respectively deputed.
            That we found the powers of The British Commissioners liable to the same objections which had frustrated all former endeavours to settle a general Cartel; and were compelled, as well from the express tenor of our own powers as from the indispensable nature of the objections themselves to decline a negotiation for which on their side there was no sufficient authority. Your Excellency will perceive by the annexed copy of Sir Henry Clinton’s commission, that he acknowleges no power from His Britannic Majesty as the basis of the proposed treaty, and the subjoined minutes of the proceedings will show substantially what passed in the conference upon this subject. We omitted there an objection which we occasionally made in the course of conversation to the caption of The British powers.
            We think it unnecessary to detail here the reasons assigned for our objections, as we deem them too evident to need elucidation and as most of them have been stated, on former occasions, in the strongest and clearest manner by Your Excellency’s commissioners. But we cannot forbear remarking how extraordinary it must appear that such repeated attempts have been made to establish a Treaty the ostensible operation of which is to extend through the war, while its real one must at best be limited to the continuance of a particular officer in command, having no other support than his personal faith and personal influence.
            
            While we lament that our commission has not had an issue answerable to its humane intention and to Your Excellency’s wishes, we shall be happy to find our conduct meets your approbation.
            
              Ar. St Clair Mr GlEd. Carrington Lt Colo. ArtyAlex. Hamilton L. Col.
            
          